department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-124054-10 date date internal_revenue_service number release date index number -------------- ------------------------------- ----------------------------------- ---------------------------------- in re -------------- legend taxpayer ------------- year ------ dear ----------------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting a ruling granting taxpayer permission to revoke an election made under sec_1_954-2 with respect to certain of its controlled_foreign_corporations cfcs the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination the information submitted in the request is substantially as set forth below facts taxpayer is a large_corporation headquartered in the united_states it operates outside the united_states in various foreign countries and through multiple legal entities including a number of wholly-owned cfcs taxpayer has a significant amount of foreign sales and it employs a hedging strategy whereby certain of its cfcs and foreign disregarded entities enter into short- term foreign_currency forward contracts and options to offset some of its foreign_currency exchange risk in year taxpayer made an election under sec_1_954-2 on behalf of its cfcs in the interest of administrative convenience to offset net currency losses from sec_988 transactions against other categories of foreign_personal_holding_company_income attributable to those cfcs as a result net foreign_currency losses of taxpayer’s cfcs are taken into account to determine its fphci but net foreign_currency gains cannot qualify for the business needs exception and are therefore fphci plr-124054-10 because of significant changes of circumstances that have occurred since the year election taxpayer now wants to revoke the election these changes of circumstances reflect changes in taxpayer's foreign business operations taxpayer believes that the business needs exception available under sec_1_954-2 would likely allow it to exclude a significant portion of its cfcs’ sec_988 foreign_currency gains and losses from the calculation of fphci since the election taxpayer’s international sales have increased dramatically both in terms of total sales and in terms of the percentage of overall sales this increase in sales volume as well as the increase in the percentage of sales outside of the u s including in new markets exposes a larger amount of taxpayer’s revenue to foreign_currency risk magnifying the size of taxpayer’s potential hedging gains or losses taxpayer claims that volatility in the foreign_currency makes it more complicated for taxpayer to hedge its foreign_currency exposure increasing the costs associated with taxpayer’s hedging operations and affecting decisions about the amounts hedged the timing of placing hedges and the types of hedges to use this higher volatility results in increased gains and losses generated from both taxpayer’s underlying currency exposures and from taxpayer’s hedging activity in response to these changes taxpayer has expanded its hedging program and represents that it now has better methods of tracking data associated with hedging operations than it did in year including the ability to track currency gains and losses for purposes of the business needs exception and the bona_fide hedging_exception under sec_1_954-2 rulings requested taxpayer requests permission to revoke the election under sec_1_954-2 that it made with respect to its cfcs law code sec_951 requires a united_states_shareholder of a cfc to include in gross_income its pro_rata share of the cfc's subpart_f_income for the taxable_year code sec_952 defines subpart_f_income to include among other things foreign_base_company_income code sec_954 defines foreign_base_company_income to include fphci code sec_954 provides that fphci includes the excess of foreign_currency gains over foreign_currency losses as defined in sec_988 attributable to any sec_988 transactions unless the transaction is directly related to the business needs of the cfc code sec_988 provides generally that any foreign_currency_gain_or_loss attributable to a sec_988 transaction shall be computed separately and treated as ordinary_income or loss code sec_988 defines foreign_currency_gain as any gain from a sec_988 transaction plr-124054-10 to the extent such gain does not exceed gain realized by reason of changes in exchange rates on or after the booking_date and before the payment_date code sec_988 defines foreign_currency_loss as any loss from a sec_988 transaction to the extent such loss does not exceed the loss realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_1_954-1 provides generally that a net_loss in any category of fphci may not reduce income in any other category of fphci sec_1_954-2 provides that foreign_currency_gain_or_loss directly related to the business needs of the cfc is excluded from fphci foreign_currency_gain_or_loss is directly related to the business needs of a cfc if it generally falls within one of three categories of foreign_currency_transactions certain transactions or property related to the business activities of the cfc certain gains and losses from bona_fide hedging_transactions or transactions in dealer_property foreign_currency gains or losses that fall within the general definition of fphci under sec_954 will be excluded from fphci if one of the business needs exceptions is met sec_1_954-2 provides that a u s shareholder can elect to include in its computation of fphci the excess of foreign_currency gains over losses or the excess of foreign_currency losses over gains attributable to any sec_988 transaction except gains or losses treated as capital_gain or loss under sec_988 thus the general_rule of sec_1_954-1 that net foreign_currency losses may not reduce income in any other category of fphci would not apply if the cfc has made this election because the regulations specifically provide that the excess of foreign_currency losses over foreign_currency gains may reduce other categories of fphci sec_1_954-2 provides that an election under sec_1 g i is effective for the taxable_year of the cfc for which it is made and all subsequent years of such cfc unless revoked by or with the consent of the commissioner analysis as a u s shareholder of its cfcs taxpayer must include in gross_income its pro_rata share of their subpart_f_income for the taxable_year including their fphci since taxpayer made an election on behalf of its cfcs under sec_1_954-2 they are subject_to the terms of that election for purposes of calculating their fphci therefore in the absence of consent being granted to revoke the sec_1 g election made by taxpayer its cfcs must include their net foreign_currency gains as fphci without application of any of the exceptions to inclusion of the gains as fphci that might otherwise apply plr-124054-10 ruling based upon the facts submitted permission is granted for taxpayer to revoke the election under sec_1_954-2 the revocation is effective for the taxable_year of taxpayer in which this letter_ruling is dated additionally taxpayer is prohibited from making a new election under sec_1_954-2 until the sixth taxable_year following the taxable_year for which the revocation is first effective no opinion is expressed about whether the business needs exception or the bona_fide hedging_exception is satisfied in this case this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to taxpayer's representatives sincerely jeffery g mitchell chief branch international
